ORDER
GLENDON G. BELL, of WOODBURY, who was admitted to the bar of this State in 1978, having been ordered to show cause on March 28, 2000, why the temporary suspension from practice ordered by the Court on September 21, 1999, should not be continued pending the disposition of ethics proceedings against him, and good cause appearing;
It is ORDERED that the suspension of GLENDON G. BELL continue pending further Order of this Court; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of his suspension and that he continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the Office of Attorney Ethics may transfer to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund the attorney account funds held in any financial institution by GLENDON G. BELL, which funds were restrained from disbursement by this Court’s Order of September 21, 1999.